._    --     .~~~     -...   ,-   ..,... ,... .~ ._.,. .__...




                                  Augu,st 29,      1974


Mrs.    Jan Ash, Executive Secretary,                      Opinion No.        H-     387
Texas State Board of Landscape Architects             ’
320 Sam Houston State. Office Building’                    Re:      C,ompensation   of
Austin,   Texas ,78701,                                             members    of Board
                                                                    of Landscape
                                                                    Architects  under
Dear Mrs.    Ash:                                                   Art. 249c, V. T. C.S.

    Your request for our op$-+ion stems from an apparent conflict between
Art. 249~. Sec. 4(b), V. T. C.S.,  and an appropriation  to your Board in
the Appropriations Act for ,f+scal year 1974-1975  (Acts 1973, 63rd Leg.,
ch. 659, p. 1786).  ;,

    Article   24.9~. Sec. ,3,, cr,eate&be    Texas State Board           of Lasdscape
Architects.     Section 4 prescribes     the powers and duties           of the Board            and,
in subsect,ion (b), provides:

             Each member of the board shall receive as
        compensation    for services    performed~in   connec-
        ti,on withhis  duties as such member a sum equal
        to hi.s expenses actually incurred,     provided how-
        ever,   said expenses shall not exceed thi sum of
        $25 per day, exclusive     of travel expense.

     The Appropriations   Act, under the heading “Per Diem of Board
Members.    3 at $25,” allocates  $1,800 to your board., Apparently,    you
bave interpreted   this as a per diem all.ocation to be paid regardless  of
actual expenses.    However,   the Comptroller   has refused to pay on that
basis.

     “Per diem” does not have a fixed meaning,       and, among other things,
it may be used to refer to a fixed amount allowed to compensate         for
expenses actually incurred.     Attorney  General    Opinions H-307   (1974) and
‘H-74 (1973). If there is conflict,  the provisions   of the Appropriations
Act may not overrule general legislation.       Attorney General Opinions
H-351 (1974), V-1254   (1951). See also Moore v. Sheppard,        192 S. W. 2d
559 (Tex. 1946).


                                      p.    1818
Mrs.   Jan Ash,       page 2   (H-387)




    We are of the opinion, therefore,  that the amount of per diem to be
recovered   by members   of your Board is governed by Art. 249c, Sec. 4(b),
and is limited to actual expenses incurred,   brovided such expenses do
not exceed $25.

                                SUMMARY

               Where a statute creating an admin:istrative   board
          authorizes  reimbursement    of board members    for actual
          expenses but not to exceed $25 per day, a general approp-
          riation of $25 per diem to them does not authoriae the
          payment of the greater sum.

                                             Very truly yours,




                                         u   Attorney    General   of Texas




                  .
Opinion   Comrmttee.




                                             p.   1819